MEMORANDUM **
Amarjit Singh Aujla, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings to seek adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh Aujla’s motion to reopen as untimely because the motion was filed more than two years after the BIA’s final order. See 8 C.F.R. § 1003.2(e)(2) (motion to reopen must generally be filed within 90 days of the final administrative order).
We need not reach Singh Aujla’s remaining contention because the BIA’s timeliness finding is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.